Mr. Justice Maxwell
delivered the opinion of the court.
*199Appellants as plaintiffs below commenced this action to test the right of appellees to the offices of justice of the peace of the city and county of Denver.
The allegations of the amended complaint filed by plaintiffs were substantially the same as those set forth in the amended complaint in the case of The People ex rel. etc. v. Alexander, No. 4976, in so far as such allegations pertain to the office of justice of the peace.
The'court below, sustained the general demurrer to the complaint, and upon plaintiffs ’ election to abide by their complaint a judgment of dismissal was entered against them, from which judgment is this appeal.
For the reasons stated in The People ex rel. etc. v. Johnson, the judgment rendered by the court below will be reversed, set aside and for naught held, and judgment rendered and entered in this court in favor of appellants, Benjamin F. Harrington and Julius N. Lindsey, and against appellees, William A. Rice, Benjamin F. Stapleton and William F. Hynes, as prayed in the amended complaint, and that appellants have judgment for costs.

Judgment accordingly.

Decision en banc.
Mr. Justice Steele and Mr. Justice Gunter dissent.